UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35221 State Investors Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) Louisiana 27-5301129 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1041 Veterans Boulevard Metairie, Louisiana (Address of Principal Executive Offices) (Zip Code) (504) 832-9400 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filer oAccelerated filer o Non-accelerated fileroSmaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:As of May 14, 2012, 2,909,500 shares of the Registrant’s common stock were issued and outstanding. STATE INVESTORS BANCORP, INC. Form 10-Q Table of Contents PART I - FINANCIAL INFORMATION Page Item 1 - Financial Statements 1 Item 2 - Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3 - Quantitative and Qualitative Disclosures About Market Risk 32 Item 4 - Controls and Procedures 32 PART II - OTHER INFORMATION Item 1 - Legal Proceedings 32 Item 1A - Risk Factors 32 Item 2 - Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3 - Defaults Upon Senior Securities 33 Item 4 - Mine Safety Disclosures 33 Item 5 - Other Information 33 Item 6 - Exhibits 33 Signatures 34 PART I ITEM 1. FINANCIAL STATEMENTS STATE INVESTORS BANCORP, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except share data) March 31, 2012 December 31, 2011 (Unaudited) ASSETS Cash – non-interest bearing $ $ Cash – interest bearing Federal funds sold Cash and cash equivalents Investment securities: Available-for-sale Held-to-maturity ($483 and $500 at fair value) Loans, net Federal Home Loan Bank Stock Accrued interest receivable Premises and equipment, net Deferred income taxes Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Deposits $ $ Advances from Federal Home Loan Bank Advance payments by borrowers for taxes and insurance Accrued interest payable 75 86 Other liabilities TOTAL LIABILITIES Stockholders’ Equity: Preferred Stock, $.01 par value – 1,000,000 shares authorized; none issued Common Stock, $.01 par value – 9,000,000 shares authorized; 2,909,500 issued and outstanding at March 31, 2012 and at December 31, 2011 29 29 Additional Paid in Capital Unallocated ESOP shares ) ) Unallocated Recognition and Retention Plan (RRP) shares (6,200 shares) ) Retained earnings-substantially restricted Accumulated other comprehensive income TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. 1 STATE INVESTORS BANCORP, INC. CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) For the Three Months Ended March 31, (Unaudited) INTEREST INCOME: Interest and fees on loans $ $ Interest on investment securities 54 Other interest and dividends 2 2 TOTAL INTEREST INCOME INTEREST EXPENSE: Interest on deposits Interest on Federal Home Loan Bank advances TOTAL INTEREST EXPENSE NET INTEREST INCOME PROVISION FOR LOAN LOSSES 30 30 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NON-INTEREST INCOME: Service charges, fees and other 52 56 TOTAL NON-INTEREST INCOME 52 56 NON-INTEREST EXPENSES: Salaries and employee benefits Occupancy expense Data processing Security 62 58 Deposit insurance premiums 41 79 Advertising 11 23 Other real estate owned expenses(income) – net (7 ) Professional fees 33 Other TOTAL NON-INTEREST EXPENSES INCOME BEFORE INCOME TAXES INCOME TAX EXPENSE NET INCOME $ $ Earnings Per Common Share Basic $ N/A Diluted $ N/A The accompanying notes are an integral part of the consolidated financial statements. 2 STATE INVESTORS BANCORP, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands, except per share data) For the Three Months Ended March 31, (Unaudited) Net income $ $ Unrealized gains (losses) on investment securities: Unrealized holding gains (losses) arising during the period (6 ) TOTAL OTHER COMPREHENSIVE INCOME (LOSS) (6 ) COMPREHENSIVE INCOME $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 STATE INVESTORS BANCORP, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (In thousands) Accumulated Additional Unallocated Unallocated Other Total Common Paid In ESOP RRP Retained Comprehensive Stockholders’ Stock Capital Shares Shares Earnings Income Equity (Unaudited) Balance at December 31, 2010 $ Comprehensive Income: Net Income Other comprehensive income, net of tax: Net change in unrealizedgain on securities available-for-sale, net of deferred income taxes of $(3) (6 ) Other comprehensive income (6
